Citation Nr: 1815009	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-47 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia, patellofemoral syndrome, and strain.

2.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia, patellofemoral syndrome, and strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to October 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, the Veteran testified at a hearing before a Veterans Law Judge who   is no longer with the Board.  A transcript of that hearing is of record.  In May 2016, the Board sent the Veteran a letter asking if he wanted to testify at a hearing before another Veterans Law Judge.  In June 2016, the Veteran clarified that he did not desire another hearing.

This matter was previously before the Board in October 2013 and July 2016 and was remanded for further development.  The matter was again remanded in May 2017 for a new VA examination and to obtain updated medical records.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth by the May 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2017, the Board denied entitlement to a rating in excess of 10 percent for a left wrist sprain and granted a higher 70 percent rating for PTSD.  These matters are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

The Board's May 2017 Remand directed the AOJ to schedule a new VA examination which included range of motion testing or pain on both active and passive motion and weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board also directed the AOJ to request relevant ongoing medical records.  Finally, the Board directed the AOJ to readjudicate the claims once this development had been completed.

There is no evidence in the record that a new VA examination was conducted, that medical records were requested, or that the claims have been readjudicated. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet.  App. 268 (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of any medical care providers who have treated his left and right knee disabilities since October 2016.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected left and right knee disabilities.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.  

The examiner should report all range of motion measurements in degrees for both knees.  To the extent possible, range of motion for the knees should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups.  If so, the examiner is asked to describe the additional loss in terms of degrees, if possible.  

If the examiner is unable to conduct any of the required testing or provide any of the requested opinions, he or she should clearly explain why.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims for increased ratings for left and right knee disabilities should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




